827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oluseye Ayinde SOLUADE, Defendant-Appellant.
No. 86-1965.
United States Court of Appeals, Sixth Circuit.
Aug. 28, 1987.

Before LIVELY, Chief Judge, and KEITH, Circuit Judge, and DOWD, District Judge.*
PER CURIAM.


1
The only issue on this appeal following the defendant's conviction at a bench trial is whether the district court abused its discretion in imposing a sentence of five years imprisonment, a fine of $1,000 plus a special assessment of $50 and requiring restitution in the amount of $6,000.  Upon consideration of the record and briefs the panel agrees unanimously that oral argument is not required.  Rule 34(a), Federal Rules of Appellate Procedure;  Rule 9(b)(5), Rules of the Sixth Circuit.


2
Defendant, a native of Nigeria, was charged with executing a scheme to defraud a national bank.  At trial he claimed that someone else had committed the fraudulent acts while using identification containing his photograph.  The evidence at trial included bank surveillance photographs, an identification card containing his photograph with an alias, eye witness identification by various bank employees and finger print analysis.


3
Defendant's claim that the district court abused its discretion is based on comments by the court expressing concern that if defendant were granted probation the Immigration and Naturalization Service might fail to deport him.  Defendant argues that if he were probated following conviction the INS would surely deport him, and that it was an abuse of discretion not to grant probation.


4
Upon consideration of the briefs and record on appeal this court concludes that the district court did not abuse its discretion.  Accordingly, the judgment of the district court is affirmed.



*
 The Honorable David Dowd, Judge, United States District Court for the Northern District of Ohio, sitting by designation